Citation Nr: 0713517	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-41 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which denied entitlement to service 
connections for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

It is the veteran's contention that he suffers from PTSD 
related to his service in Vietnam.  With respect to his 
stressors, the veteran has reported that the compound where 
he was located was subjected to multiple instances of rocket 
and mortar fire and that his transport unit was fired upon 
several times.  The Board notes that a veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred may 
strongly suggest that he was, in fact, exposed to the 
stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997)

A review of the record discloses that a VA clinician has 
diagnosed the veteran in November 2003 as suffering from 
PTSD.  This diagnosis appears to be predicated largely upon 
the veteran's reported symptomatology and history of service 
in Vietnam.

Information on file discloses that the veteran served in 
Vietnam from February 1968 to October 1969 as a vehicle 
repairman.  He was assigned to Headquarters and Maintenance 
Support Co., 5th Maintenance Co. located at Phu Tai Valley, 
Vietnam.

The RO has not in connection with the veteran's claim for 
PTSD made an attempt to corroborate the stressor events 
claimed by the veteran with the United States Army and Joint 
Services Records Research Center (JSRRC).  Further 
development is indicated. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and provide him a 
further opportunity to furnish additional 
facts about his claimed stressors, such 
as dates to within 60 days, location of 
the incidents, and units involved, if 
possible.

2.  Prepare a summary of any claimed 
stressor(s) reported by the veteran, 
which may be verifiable, to include any 
additional information furnished by the 
veteran, which should be sent to JSRRC, 
7701 Telegraph Road, Kingman Building, 
Room 2C08, Alexandria, VA 22315-3802.  
The JSRRC should specifically research 
whether the veteran's unit was subjected 
to mortar attacks or arms fire during his 
tour of duty. The JSRRC should be 
requested to provide any information 
available which might corroborate the 
veteran's stressor(s).

3.  If any claimed stressor is verified, 
a VA examination by a psychiatrist should 
be conducted to determine the nature and 
severity of the reported PTSD.  The 
claims folder must to be made available 
to the examiners in conjunction with the 
examination and the RO should identify 
for the examiner the stressor(s) it has 
determined are verified.  The RO is to 
inform the examiner that only the 
stressor(s) which have been verified may 
be used as a basis for a diagnosis of 
PTSD.  If the diagnosis PTSD is deemed 
appropriate, the psychiatrist should 
specify whether a stressor found to be 
verified by the record was sufficient to 
produce the post-traumatic stress 
disorder.

4.  Then, readjudicate the issues on 
appeal.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  After the 
applicable time is allowed for response, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

